Citation Nr: 0518007	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected compression fracture of C7 with radiculitis 
of the right shoulder, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of L5-S1 with S1 
nerve irritation, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to May 1973.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).

For consistency and economy, the Board will employ the terms 
"cervical spine disability" and "lumbar spine disability" 
to represent the service-connected compression fracture of C7 
with radiculitis of the right shoulder and degenerative disc 
disease of L5-S1 with S1 nerve irritation, respectively.  

Procedural history

In an August 1973 rating decision, the RO granted service 
connection for 
Residuals of a compression fracture of C7, with radiculitis.  
A 20 percent disability rating was assigned, to include 10 
percent for demonstrable deformity f the vertebral body.

In a June 2002 rating decision, the RO denied a rating in 
excess of 20 percent for the service-connected cervical spine 
disability.  The veteran perfected an appeal of that 
decision.  

In a January 2003 rating decision, service connection was 
awarded for a lumbar spine disability, evaluated as 10 
percent disabling.  The veteran perfected an appeal as to the 
disability rating assigned.  In July 2004, the rating for the 
lumbar spine disability was increased to 20 percent effective 
as of the date of service connection, October 7, 2002.  The 
veteran has not indicated that he is satisfied with the 
currently assigned 20 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 20 percent for the lumbar spine 
disability remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

Issue not on appeal

In his August 2003 substantive appeal [VA Form 9], the 
veteran indicated that he could not work due to his service-
connected disabilities.  The RO correctly interpreted this as 
a claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
Cf. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a 
separate, formal claim is not required in cases where an 
informal claim for TDIU has been reasonably raised].  In 
September 2003, the RO sent the veteran a "VCAA letter" 
concerning that claim.  [See the Board's discussion of the 
VCAA, below.]  A review of the record reveals that the TDIU 
issue has not yet been adjudicated by the RO.  Consequently, 
the Board is without jurisdiction to address it, and it will 
be discussed no further herein.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
pain and moderate limitation of motion; no neurological 
symptoms have been associated with the service-connected 
disability.  

2.  The veteran's lumbar spine disability is manifested by 
pain and moderate limitation of motion; no neurological 
symptoms have been associated with the service-connected 
disability.  

3.  The evidence does not show that the veteran's service-
connected cervical spine and lumbar spine disabilities are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, Diagnostic 
Codes 5003, 5010, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5242 (2004).

2.  The schedular criteria for a rating in excess of 20 
percent for lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5242 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for his 
service-connected cervical spine and lumbar spine 
disabilities.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by June 2003 Statements of the Case (SOC) and the 
July 2004 and March 2005 Supplemental Statement of the Case 
(SSOC) of the pertinent law and regulations, of the need to 
submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
October 2002, the veteran filed a claim for service 
connection for lumbar spine disability.  He was provided a 
VCAA notice regarding that claim by means of an October 2002 
letter.  In a January 2003 rating decision, service 
connection was granted for lumbar spine disability.  The 
veteran filed a NOD as to the assigned rating.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the claim for an increased 
initial rating for lumbar spine disability.  That is, because 
the veteran was provided with adequate VCAA notice in October 
2002 in regards to his initial service connection claim, VA 
is not required to provide additional notice with respect to 
the subsequent "downstream" claim for an increased ratings.  
The Board therefore concludes, based on the VA OGC opinion, 
that furnishing the veteran with additional VCAA notice as to 
the issue of an increased rating for lumbar spine disability 
is not required. See 38 U.S.C.A. 7104(c) [the Board is bound 
in its decisions by precedent opinions of the chief legal 
officer of VA].  

In any event, and significantly, letters were sent to the 
veteran in October 2004 and December 2004, with copies to his 
representative, which were specifically intended to address 
the requirements of the VCAA.  Thus, the letters, in 
conjunction with the June 2003 SOC, and the July 2004 and 
March 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2002 VCAA letter, the RO informed the veteran that VA 
will "Obtain evidence kept by the VA and any other federal 
government agency.  Request private treatment records, if you 
complete a release form.  Obtain medical records from a VA 
facility, if you give us the location and dates of 
treatment."  See the October 24, 2002 VCAA letter, page 2.  
Likewise, the October 2004 and December 2004 letter notified 
the veteran that VA is responsible for getting "Relevant 
records held by any Federal Agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  See the October 22, 
2002 and December 29, 2004 VCAA letters, page 4.  The letters 
also advised that VA will make reasonable efforts to obtain 
"Relevant records not held by any Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  Id.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the October 2002, October 2004, and December 
2004 VCAA letters each advised the veteran to give the RO 
enough information about relevant records so that they could 
request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the October 2004 and 
December 2004 letters informed the veteran that "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  See the October 22, 2004 letter, 
page 2 and the December 29, 2004 letter, page 1.  

The Board therefore finds that the October 2002, October 
2004, and December 2004 letters, the June 2003 SOC, and the 
July 2004 and March 2005 SSOC properly notified the veteran 
and his representative of the information and medical 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and properly indicated which 
information and evidence is to be provided by the veteran and 
which VA would attempt to obtain on his behalf.  

The Board further notes that, even though the October 2004 
and December 2004 VCAA letters requested a response within 60 
days (the October 2002 VCAA letter requested a response 
within 30 days), they also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the October 
2002 letter.  While one year has not passed since the October 
2004 and December 2004 VCAA letters, the fact that the 
veteran's claims were readjudicated in the March 2005 SSOC, 
prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  Regarding 
the cervical spine claim, it is noted that while the veteran 
was provided notice of the VCAA following the initial 
adjudication of his claim (by rating decision in June 2002), 
he has not been prejudiced in any manner as a result given 
the fact that his claim was readjudicated by the RO in the 
March 2005 SSOC, following issuance of the October 2004 and 
December 2004 VCAA notice letters.  The veteran was provided 
appropriate opportunity to present evidence and argument in 
support of his claim after the issuance of the VCAA letters.  
Thus, there is no prejudice to the veteran arising from the 
timing of VCAA notice.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded the opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.  

Regarding the lumbar spine claim, a review of the record 
reveals that the veteran was provided notice of the VCAA 
prior to the initial adjudication of this claim (by rating 
decision in January 2003).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records, a statement from the 
veteran's employer, and reports of VA examinations, which 
will be described below.  

In an August 2004 statement, the veteran reported having had 
a series of X-rays at the VA Medical Center (VAMC) in Tomah, 
Wisconsin in May or June and an ultrasound of the neck in 
July.  He requested that this evidence be obtained in 
connection with his claims.  Documentation reflects that a 
computer search of VA treatment records was conducted and did 
not show any X-rays or medical appointments in May or June 
2004.  There was a note of an ultrasound done in June 2004.  
In a November 2004 statement, the veteran again asserted that 
he received 
X-rays of the neck, as well as an ultrasound around the neck 
and shoulder area, at the Tomah VAMC.  He also reported 
treatment at the Community Based Outpatient Clinic (CBOC) in 
Loyal, Wisconsin.  In December 2004, records from the Tomah 
VAMC/Loyal CBOC for the period September 2004 to the present 
were associated with the claims file.  In reviewing the 
claims file, the RO noted that the only X-ray reports of the 
neck and back noted close to the dates that he indicated were 
those which were done in conjunction with an April 2004 VA 
examination at the Tomah VAMC (the report of which were 
already of record).  

In the December 2004 VCAA letter, the veteran was notified 
that the RO had received a statement from his employer 
indicating that he had missed 59 days of work over the last 
six months.  The veteran was advised that more specific 
information was needed to include the dates and reason that 
work was missed.  The veteran was asked to contact his 
employer and have them provide a more detailed statement.  
The veteran was also advised that he would need to tell VA 
what type of work he did, the number of hours worked per day 
and week, and his earnings.  To date, no response has been 
received.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  The veteran 
declined the opportunity to testify at a personal hearing.  
See the VA Form 9 dated August 19, 2003.  In a May 2005 VA 
Form 646, the representative indicated that he had no further 
argument to make and that he rested the appeal on the answer 
to the SOC.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the July 2004 SSOC.  The veteran submitted 
additional argument in November 2004.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the 
claims.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.) The cervical spine 

? The former schedular criteria

The veteran's cervical spine disability is rated as 20 
percent disabling under former Diagnostic Codes 5285-5293.  
See 38 C.F.R. § 4.27 [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

Under former Diagnostic Code 5285, a 60 percent disability 
evaluation is awarded with evidence of residuals of a 
vertebral fracture without cord involvement with abnormal 
mobility requiring the use of a neck brace (jury mast).  A 
100 percent evaluation is awarded when the claimant presents 
evidence of residuals of a vertebra fracture with cord 
involvement, or which requires him or her to be bedridden or 
to wear long leg braces.  

In other cases, the disability should be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Note: 
Both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Under former Diagnostic Code 5293, a 20 percent evaluation 
will be assigned for moderate intervertebral disc syndrome 
with recurring attacks, a 40 percent evaluation will be 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation will be assigned for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (from September 23, 2002 to 
September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Code 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In this case, Diagnostic Code 5003 allows for rating under 
former Diagnostic Code 5290 or the current Diagnostic Code 
5242.

Under the former version of the regulations, Diagnostic Code 
5290 [limitation of motion, cervical spine] provides the 
following ratings: 30 percent - severe; 
20 percent - moderate; 10 percent - slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).

? The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  The revised regulations 
provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease



100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
from September 26, 2003).  

The current schedule for alternatively evaluating 
intervertebral disc syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20%  With incapacitating episodes having a total duration of 
least 2 weeks but less than 4 weeks during the past 12 
months;

10%  With incapacitating episodes having a total duration of 
least 1 weeks but less than 2 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  

(ii.)  The lumbar spine 

The veteran's service-connected lumbar spine disability is 
rated as 20 percent disabling under former Diagnostic Code 
5293.  Both the former Diagnostic Code 5293 and the current 
Diagnostic Code 5243 have been discussed above.  

As has been discussed above, Diagnostic Code 5003 
[degenerative arthritis] remains unchanged.  

Under the former version of the regulations, Diagnostic Code 
5292 [limitation of motion, lumbar spine] provides the 
following ratings: 40 percent - severe; 20 percent - 
moderate; 10 percent - slight.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).

Factual background

In an August 1973 rating decision, service connection was 
awarded for compression fracture of C7 with radiculitis of 
the right shoulder.  A 20 percent rating was assigned, to 
include 10 percent for demonstrable deformity of the 
vertebral body.  In June 1975, the disability rating was 
reduced to 10 percent.  The disability rating was increased 
back to 20 percent by rating action in January 1981. 

VA medical records dated in August 2001 show that the veteran 
was seen for complaint of neck pain.  Examination of the 
cervical spine revealed no redness or swelling.  Palpation of 
the cervical spine from C2 down to C7 was positive for 
pressure at C3, which was the identical site noted on X-ray 
as having degenerative joint disease.  The diagnosis was 
cervical neck pain.  

A March 2002 private examination report revealed that the 
veteran was seen for complaint of neck pain.  He denied any 
pain, numbness, weakness or other involvement of the arms or 
hands.  His pain was worse when he moved his head.  It was 
noted that he was a rural mail deliverer which required him 
to start and stop and turn at mailboxes all along his route.  
Sensory examination revealed no dermatomal sensory loss in 
the upper extremities.  Physical examination revealed good 
range of motion in his neck, although he reported tenderness 
and trigger points at the base of his neck.  The diagnosis 
was chronic neck pain.  An MRI of the cervical spine revealed 
degenerative disc changes including bulges, disc space 
narrowing, and herniations at several levels and severe 
central stenosis with cord compression at C3-4.  

In a March 2002 statement, Dr. L.B. maintained that due to 
the veteran's disc disease and degenerative changes in his 
neck, it was medically necessary that the veteran no longer 
continue working as a mail carrier, as this job required 
prolonged and repetitive head and neck turning which was 
likely to aggravate his medical condition.  

On VA examination in April 2002, it was noted that the 
veteran had a constant level of pain, described as 6 or 7 out 
of 10, in the neck area.  The pain would be 8 to 9 during 
flare ups, which lasted only a few seconds.  He also had 
stiffness of the neck and intermittent tingling in the fourth 
and fifth fingers of the right hand, which could last 15 to 
20 minutes.  He did not feel he could keep his job as a mail 
carrier due to increased pain when trying to reach out to the 
mailbox from the vehicle or down to pick up the mail.  

Examination of the neck revealed normal range of motion.  The 
neck was significantly tender over the entire posterior 
cervical spine, especially the lower part.  Spurling maneuver 
did not produce any radicular symptoms nor any tingling in 
the ulnar distribution of the right hand.  Sensory sensation 
over the upper extremity and hands was equal bilaterally.  
There was no evidence of any neurological deficit.  The 
veteran had good strength in the intrinsic muscles of the 
hand and the bicep and tricep muscles bilaterally.  There was 
no evidence of any muscle atrophy.  Sensory sensation was 
normal over both ulnar, radial and medial nerve distributions 
in both upper extremities.  The diagnosis was cervical 
spondylosis with radicular nerve root symptoms occurring in 
the C3-4 and C7-8 nerve root distribution of the right upper 
extremity.  

Private treatment records show that in September 2002 the 
veteran was seen for complaints of right lower back pain with 
radiation into the right lower extremity.  Examination 
revealed a negative straight leg raising test and 
neurological evaluation.  The veteran did have some 
limitation in flexion and extension of the lumbar spine with 
pain.  An MRI found loss of disc space height of L5-S1 with a 
diffuse annular bridge.  Lumbar degenerative disc disease 
with right L5 nerve irritation was diagnosed.  

On VA examination in December 2002, the veteran reported 
constant pain in the low back, primarily the right low back.  
He described the pain as 3-4 on a 0-10 scale, but at least 
twice a week he would have a flare up when the pain was 9-10. 
The pain would return to a constant level over a two-day 
period.  When he had increased pain in the low back, he 
noticed the pain going down the sciatic distribution of the 
right leg, associated with numbness over the right gluteal 
area.  He did not have to use any assistive devices to 
ambulate.  He stated that when he was working and had a 
flare-up of pain he continued to work.  He did experience 
come fatigue in the low back muscles when sorting the mail 
but had no weakness.  There was no bladder, bowel, or 
erectile dysfunction.  

Examination of the low back revealed a straight spine with no 
evidence of any abnormal curvature.  He could bend forward to 
90 degrees noting a pulling sensation in the right lumbar 
area, but no significant pain.  He felt the same pulling 
sensation when he bent to the left 30 degrees.  He could bend 
to right 30 degrees and hyperextend 30 degrees with no 
discomfort.  Actually pressing in the right lower lumbar area 
gave him relief; it did not increase his pain.  There was no 
evidence of any muscle spasm, but he stated at times he 
noticed muscle spasms in the paraspinal lumbar areas.  
Straight leg raising to 90 degrees bilaterally was negative.  
Knee and ankle reflexes were 2+ and equal bilaterally.  He 
had no abnormal sensory deficit over the L4-S1 distribution 
on either side.  He was able to walk on his heels and toes 
without difficulty.  He got out of the chair somewhat 
stiffly, but his gait was normal.  The diagnosis was L5-S1 
diffuse anular disc bulge, causing secondary right S1 nerve 
irritation with no objective nerve deficit noted on present 
examination or on examination in September 2002. 

In a January 2003 rating decision, service connection was 
awarded for degenerative disc disease of L5-S1 with S1 nerve 
irritation.  A 10 percent rating was assigned, effective 
October 7, 2002.  

The veteran was afforded a VA examination concerning his 
disabilities in April 2004.  He complained of neck pain 
"24/7", describing the pain as 4 on a 0-10 scale.  Flare-
ups of pain occurred with turning or flexing his head for 30 
minutes and being exposed to cold weather below 30 degrees.  
After one hour, he experienced "neck ache" that extended 
into the right side of his posterior neck and into the lower 
part of his skull.  The flare-ups lasted about 30 minutes 
after taking Tylenol.  The veteran also had pain in his right 
shoulder which he described as the constant, aching type.  He 
reported missing 40-50 days of work in the past year due to 
neck pain.  He slept in a soft collar every night.  He denied 
any interference with his activities of daily living.  He did 
have trouble driving and looking over his shoulder. 

The veteran also complained of constant low back pain, 
described as 5-6 on a 0-10 scale.  Flare-ups occurred with 
turning from his waist, standing or twisting for 30 minutes, 
and sitting or driving for one hour.  Walking caused no 
increase in back pain.  The flare-ups of pain lasted until he 
laid down and took Tylenol.  These flare-ups caused increased 
difficulty in all activities that include movement of the 
back.  He occasionally wore a corset-style brace which did 
help.  He had no back surgery.  He stated that the pain he 
had with his low back and radiation down his leg was a 
different pain than what he was experiencing at this time.  
He stated that the activity of daily living that was affected 
was that he could not reach down to tie his shoes.  He used 
no ambulatory or assistive devices.  He stated that the 40-50 
days missed from work included time missed because of his 
back.  

On physical examination, the veteran arose and walked with 
normal gait and station.  Examination of the neck revealed no 
redness, heat or edema.  There was no obvious deformity, 
crepitus, atrophy or muscle wasting.  There was tenderness to 
palpation at the posterior nucchal area and in the upper 
trapezius area on the right shoulder in the suprascapular 
area.  Sternocleidomastoid strength was equal bilaterally.  
Range of motion of the cervical spine was forward flexion to 
32 degrees, extension to 25 degrees, left rotation to 40 
degrees, right rotation to 45 degrees, left lateral flexion 
to 33 degrees, and right lateral flexion to 30 degrees.  The 
veteran reported pain in the left upper trapezius region at 
"5 level" upon forward flexion.  

On physical examination of the back, the veteran pointed to 
the T12-L1 area for discomfort.  Discomfort was located 
paraspinally and there was mild spasm of the musculature.  
There was no tenderness, redness, heat or edema.  There was 
no obvious deformity.  Straight leg raising was negative 
bilaterally.  He could rise on his toes and heels, and squat 
without difficulty.  There was no costovertebral angle 
tenderness.  Range of motion was forward flexion to 80 
degrees, backward extension to 25 degrees, lateral flexion to 
26 degrees bilaterally, and rotation to 
30 degrees bilaterally.  

X-ray of the cervical spine revealed some arthritic changes 
from C4 through C7 and altered cervical curvature consistent 
with old C7 trauma.  There was no fracture visualized.  X-ray 
of the lumbar spine revealed lumbar levoscoliosis with 
associated degenerative arthritic changes, most prominent at 
L5/S1 level.  The diagnoses were levator scapular tendonitis, 
not secondary to nor aggravated by his service-connected neck 
condition and mechanical back pain, not secondary to nor 
aggravated by his service-connected low back condition.  The 
examiner noted that although there was pain on objective 
demonstration, there was no fatigability and no additional 
impairment of either service-connected condition.  

In July 2004, the disability rating for the service-connected 
lumbar spine disability was increased to 20 percent, 
effective October 7, 2002.  

In an October 2004 statement, the veteran's employer reported 
that the veteran had missed 59 days in the last six months.  

Analysis

The veteran is seeking increased disability ratings for his 
service-connected cervical and lumbar spine disabilities.  He 
essentially contends that the symptomatology associated with 
his disabilities are more severe than is contemplated by the 
currently assigned ratings.  In particular, he asserts that 
pain associated with his service-connected disabilities 
limits his functioning at work.

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The cervical spine 

The veteran's service-connected cervical spine disability is 
currently rated under former Diagnostic Codes 5285 and 5293.  
These diagnostic codes pertain to residuals of a vertebral 
fracture and intervertebral disc syndrome and have been 
discussed in the law and regulations section above.

After a review of the evidence, the Board has determined that 
the most appropriate diagnostic codes for evaluation of the 
veteran's cervical spine disability are former and current 
Diagnostic Code 5003 [arthritis], together with former 
Diagnostic Code 5290 [limitation of motion, cervical spine] 
and current Diagnostic Code 5242 [the general rating 
schedular for spinal disabilities.  

Degenerative joint disease of the cervical spine was 
identified on X-ray in August 2001.  Significantly, no 
fracture residuals were identified then or subsequently, 
including on MRI studies.  Indeed, the April 2004 examiner 
specifically indicated that no fracture residuals were 
visualized.

The veteran's degenerative joint disease appears to involve 
principally x-ray evidence of degenerative changes, pain and 
limitation of motion.  Diagnostic Code  5003 specifically 
refers to degenerative arthritis of the spine, and provides 
for rating based on limitation of motion.  The most 
appropriate former diagnostic code for evaluation of the 
disability therefore is Diagnostic Codes 5290 [limitation of 
motion of the cervical spine].  Under the current schedular 
criteria, degenerative arthritis of the spine [Diagnostic 
Code 5242] is rated under the general rating formula for 
diseases and injuries of the spine.  

The Board recognizes that the service-connected cervical 
spine disability is currently rated as intervertebral disc 
syndrome.  Upon review, however, the Board notes that the 
clinical evidence has failed to show any objective 
neurological impairment due to the service-connected cervical 
spine disability.  Although the veteran has complained of 
radicular pain to his right upper extremity, neurological 
evaluations conducted since 2001 have failed to show any 
abnormality.  Moreover, on private evaluation in March 2002, 
sensory examination revealed no dermatomal sensory loss in 
the upper extremities.  In addition, the April 2002 VA 
examination noted that Spurling maneuver did not produce any 
radicular symptoms nor any tingling in the right ulnar 
distribution of the right hand.  In fact, sensory sensation 
was normal over both ulnar, radial and medial nerve 
distributions in both upper extremities.  There was no 
weakness or sensory deficits shown on VA examination in April 
2004.  Absent any neurological symptomatology, rating the 
disability under former Diagnostic Code 5293 or current 
Diagnostic Code 5243 is not appropriate.   

The Board also finds that rating the disability under 
Diagnostic Code 5285 is not appropriate.  As has been 
discussed above, there is no current evidence that the 
veteran has vertebral fracture residuals; rather, 
degenerative arthritis has been identified on X-ray.  No 
cervical spine fracture was visualized on X-ray in April 
2004.  

In short, the medical evidence clearly indicates that the 
veteran has been diagnosed as having degenerative joint 
disease of the cervical spine.  Significantly, there is of 
record no objective findings consistent with vertebral 
fracture residuals or diagnosis of intervertebral disc 
syndrome, and there has been no objectively identified 
neurological symptomatology.  Based on the history, 
symptomatology and diagnosis, the Board will rate the 
disability as degenerative arthritis.


(ii.) The lumbar spine 

The veteran's service-connected lumbar spine disability is 
currently rated under former Diagnostic Code 5293 
[intervertebral disc syndrome].  Based on the same reasons 
expressed immediately above, the Board has determined that 
the most appropriate diagnostic codes for evaluation of the 
veteran's lumbar spine disability are Diagnostic Code 5003, 
together with former Diagnostic Code 5292 and current 
Diagnostic Code 5242.  

The veteran's degenerative joint disease of the lumbar spine 
appears to involve principally x-ray evidence of degenerative 
changes, pain and limitation of motion.  
Clinical evidence has failed to show any neurological 
impairment due to the degenerative joint disease.  The 
September 2002 private examination revealed a negative 
neurological evaluation.  The December 2002 VA examination 
likewise found no abnormal sensory deficit over the L4-S1 
distribution.  The VA examiner specifically noted that there 
was no objective nerve deficit shown.  During the most recent 
VA examination in April 2004, no findings of neurological 
deficits were made.  Absent any neurological symptomatology, 
rating the disability under former Diagnostic Code 5293 or 
current Diagnostic Code 5243 is not appropriate.   

Schedular rating

(i)  The cervical spine 

? The former schedular criteria

As has been discussed above, the Board believes that the 
veteran's cervical spine disability, diagnosed as 
degenerative arthritis, is most appropriately rated under 
Diagnostic Codes 5003-5290.

When considering the disability under the former schedular 
criteria for limitation of motion, Diagnostic Code 5290, the 
Board notes that the March 2002 private examination showed 
that the veteran had "good" range of motion, while the 
April 2002 VA examination showed "normal" range of motion.  
On the most recent VA examination in April 2004, flexion was 
to 32 degrees (normal 45 degrees); extension to 20 degrees 
(normal 45 degrees); rotation to 40/45 degrees (normal 80 
degrees), and lateral bending to 33/30 degrees (normal 45 
degrees).  See 38 C.F.R. § 4.71a, Plate V (2004).

Moderate limitation of motion calls for the assignment of a 
20 percent disability rating under former Diagnostic Code 
5290.  The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2004).    

The medical evidence, to include the observations of the two 
VA examiners, demonstrates that the limitation of motion of 
the veteran's cervical spine is at worst moderate.  There is 
no indication of limitation of motion which could be 
described as severe, and indeed no limitation of motion at 
all was identified on examination in April 2002.  The most 
recent examination, in April 2004, identified some limitation 
of motion, but in only one of the ranges (extension) was it 
less than half of what was expected.  The remaining ranges of 
motion (flexion, rotation, and lateral flexion) were all at 
least half of what was expected.  The Board believes that 
such limitation of motion is most accurately described as 
moderate.  ["Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.]

There is no objective evidence to the contrary.  Although the 
veteran has generally disagreed with the examination 
findings, he has presented no specific evidence to refute 
those findings.  See 38 U.S.C.A. § 5107(a) [a claimant has 
the responsibility to support a claim for benefits].

Therefore, an increased evaluation in excess of 20 percent is 
not warranted under former Diagnostic Code 5290.  



? The current schedular criteria

Under the current criteria, a 30 percent disability rating 
requires forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  

As noted above, the veteran had good range of neck motion on 
private examination in March 2002 and normal range of neck 
motion on VA examination in April 2002.  The April 2004 VA 
examination showed that he was able to forward flex the neck 
to 32 degrees with pain.  It is clear that the spine is  not 
restricted to 30 degrees or less of forward flexion.  

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his neck joint, by definition, it 
is not immobile.  Therefore, ankylosis is not shown.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  
However, as explained above in connection with the assignment 
of an appropriate diagnostic code, no neurological 
symptomatology has recently been identified.  Because there 
is no medical evidence that the veteran has any neurological 
symptoms associated with the service-connected cervical spine 
disability, a separate rating cannot be assigned therefor.  

Under these circumstances, no basis exists under either the 
former or current criteria for the assignment of a schedular 
rating in excess of the currently assigned 20 percent for the 
veteran's service-connected cervical spine disability.  



(ii.)  The lumbar spine 

? The former criteria

When considering the disability under the criteria for 
limitation of motion, Diagnostic Code 5292, the Board notes 
that the September 2002 private examination showed that the 
veteran had "some" limitation in flexion and extension with 
pain.  Range of motion on VA examination in December 2002 was 
forward flexion to 90 degrees (normal 90 degrees), extension 
to 30 degrees (normal 30 degrees), and lateral flexion to 30 
degrees bilaterally (normal 30 degrees).  Range of motion on 
VA examination in April 2004 was forward flexion to 80 
degrees, extension to 25 degrees, lateral flexion to 26 
degrees bilaterally, and rotation to 30 degrees bilaterally 
(normal 30 degrees).  See 38 C.F.R. § 4.71a, Plate V (2004).

Moderate limitation of motion calls for the assignment of a 
20 percent disability rating under former Diagnostic Code 
5292.  In this case, the medical evidence demonstrates that 
the limitation of motion of the veteran's lumbar spine is at 
worst moderate.  There is no indication of limitation of 
motion which could be described as severe, and indeed no 
limitation of motion at all was identified on examination in 
December 2002.  The September 2002 private examination noted 
"some" limitation of flexion and extension, while the April 
2004 VA examination showed no more than negligible limitation 
of flexion, extension, and lateral flexion.  

There is no objective evidence to the contrary.  Although the 
veteran has generally disagreed with the examination 
findings, he has presented no specific evidence to refute 
those findings.  See 38 U.S.C.A. § 5107(a) [a claimant has 
the responsibility to support a claim for benefits].

Therefore, an increased evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5292.  



? The current criteria

Under the new criteria, a 40 percent disability rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  

As noted above, the veteran had "some" limitation of low 
back motion on private examination in September 2002.  The 
December 2002 and April 2004 VA examinations showed that the 
veteran was able to forward flex his lumbar spine to 80 
degrees and 90 degrees, respectively.  It is clear that the 
spine is  not restricted to 30 degrees or less of forward 
flexion.  

In addition, the Board notes that because the veteran is able 
to move his lumbar spine joint, by definition, it is not 
immobile.  Therefore, ankylosis is not shown.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  
However, as explained above in connection with the assignment 
of an appropriate diagnostic code, no neurological 
symptomatology has recently been identified.  Because there 
is no medical evidence that the veteran has any neurological 
symptoms associated with the service-connected lumbar spine 
disability, a separate rating cannot be assigned therefor.  

Under these circumstances, no basis exists under either the 
former or current criteria for the assignment of a schedular 
rating in excess of the currently assigned 20 percent for the 
veteran's service-connected lumbar spine disability.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the cervical and lumbar spine 
disabilities based on functional loss due to pain, weakness 
and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 
and the Court's holding in DeLuca.  The veteran specifically 
requested such consideration in his August 2003 substantive 
appeal.  

In essence, the veteran contends that pain and associated 
functional loss have created a disability picture which is 
much more severe than is recognized by VA.  
The clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  The April 2004 VA 
examiner indicated that there was no fatigability or 
additional impairment due to either service-connected 
disability.  Although the Board has taken the veteran's 
statements into consideration, it places greater weight of 
probative value on the objective medical evidence of record.  
The Board observes, in this connection, that the veteran has 
been evaluate on several occasions over the past few years, 
and the severity of functional loss observed by examiners 
does not approach that claimed by the veteran.  Here, the 
Board will defer to objective observations of competent 
medical examiners.  Although the Board has taken the 
veteran's contentions into consideration, the Board finds the 
objective medical evidence to be more credible and more 
probative.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Therefore, despite the veteran's complaints of neck and low 
back pain and associated functional loss, the Board is unable 
to identify any objective clinical findings which would 
warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  In the Board's opinion, the current 20 percent 
ratings, which include consideration of pain and functional 
loss, adequately compensate the veteran for any additional 
functional impairment attributable to the cervical and lumbar 
spine disabilities.  

Fenderson considerations

This case involves the veteran's appeal of the initial 
assignment of a disability rating the lumbar spine 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the Board finds that at no time since the 
effective date of service connection, October 7, 2002, has 
the veteran's lumbar spine disability met or nearly 
approximated the criteria for a rating in excess of 20 
percent under either the old or new criteria. The medical 
evidence which refers to his low back symptomatology has been 
consistent in demonstrating no or slight limitation of 
motion, with complaints of pain but not showing any 
significant functional impairment due to the back disability  
The Board's overall impression, based on these records, is 
that the service-connected lumbar spine disability has not 
changed appreciably.  Accordingly, the Board concludes that 
staged ratings are not for application in this case.  

Extraschedular ratings

In the June 2003 SOC, the RO included the regulation 
governing the assignment of an extraschedular rating.  Since 
the matter of referral for extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2004) in connection 
with these issues.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2004).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to either disability.  
The record does not show that the veteran has required 
frequent hospitalizations for his cervical or lumbar spine 
disabilities.  Indeed, it does not appear from the record 
that he has ever been hospitalized for either of these 
conditions.  

With respect to marked interference with employment, the 
veteran has reported that his cervical spine disability 
interferes with his ability to perform his job 
responsibilities as a rural mail deliverer, specifically 
noting that he has trouble reaching out to the mailbox or 
looking over his shoulder while driving.  A March 2002 
private physician's statement maintained that the veteran's 
neck disability necessitated that he discontinue working as a 
mail carrier.  At the April 2004 VA examination, the veteran 
reported missing 40-50 days of work in the previous year due 
to neck pain.    

While the Board has no reason to doubt that the veteran 
experiences neck pain while on the job, and he may at times 
miss work due to the service-connected disability, marked 
interference with employment is not shown.  Reduced 
industrial capacity is contemplated in the assignment of the 
current 20 percent disability rating.  See 38 C.F.R. §§ 
3.321(a), 4.1 [the percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations].  
In essence, the 20 percent ratings assigned for each 
disability compensate him for the time lost from work.  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

The Board has identified no other factor which could be 
described as exceptional or unusual, and neither has the 
veteran.  The clinical evidence has been described in detail 
above.  No health care provider has indicated or even 
suggested that either disability is in any way unusual 
clinically.

In short, the evidence does not support the proposition that 
either the veteran's service-connected cervical and lumbar 
spine disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, referral of this issue to 
appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claims.  The benefits sought on appeal are accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected cervical spine disability is denied.  

Entitlement to an increased disability rating for service-
connected low back disability is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


